Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, a method comprising:
“forming a metal-containing capping layer extending into the opening, wherein a portion of the metal-containing capping layer is over the dummy silicon layer;
performing an annealing process to react the metal-containing capping layer with the underlying region, wherein the underlying region comprises a silicon-containing semiconductor material;
filling the opening with a metallic region, wherein the metal region is encircled by the isolation ring;
etching the dummy silicon layer to form an air spacer; and
forming a second dielectric layer to seal the air spacer.”



Regarding claim 8: the cited prior art of record, either singly or in proper
combination, does not teach or make obvious, along with the other claimed features, a method comprising:
“performing an anisotropic etching process on the dummy silicon layer and the isolation layer to reveal the semiconductor region to the opening,
wherein a first remaining portion of the dummy silicon layer and a second remaining portion of the isolation layer, respectively are left in the opening;
depositing a metal-containing layer extending into the opening;
performing a silicidation process to react the metal-containing layer with the semiconductor region, so that a silicide region is formed;
filling the opening with a metal region; and etching the dummy silicon layer’.

Claims 9-14 depend from claim 8, and therefore, are allowed for the same reason as claim 8.

Regarding claim 15: the cited prior art of record, either singly or in proper
combination, does not teach or make obvious, along with the other claimed features, a method comprising:
“removing horizontal portions of the silicon layer and the second dielectric layer;
forming a silicide region at a bottom of the opening;

etching the silicon layer using an etching gas comprising hydrogen (H2) and nitrogen fluoride (VF3) to form an air spacer, until the silicide region is exposed to the air spacer; and depositing a third dielectric layer to seal the air spacer’.

Claims 16-20 depend from claim 15, and therefore, are allowable for the same reason as claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826